Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed November 23, 2021. Applicant elects Invention I, claims 1-27 and 29-33, without traverse. Claims 1-33 are pending. Claim 28 is withdrawn from examination. Claims 1-27 and 29-33 are examined in the instant application. 
Applicant’s Information Disclosure Statement (IDS) filed January 15, 2021 has been considered. A signed copy is attached.
Specification
2. 	The disclosure is objected to because of the following: 
In Table 1, under “Mature Fruit”, “Long” should be amended to “Length”. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See paragraph [136], for example.
Appropriate correction is required.
Claim Objections
3. 	Claims 2, 5, 11, 15, 23, 29 and 33 are objected to because of the following:
	In claim 2, the comma after “or” should be deleted. 
	In claim 5, “the plant or plant part of” should be inserted before “claim 1”. 

	In claims 15, 23 and 33, “melon” should be amended to “watermelon”.
	In claim 29 “intense” should be italicized because it is a gene designation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 8, 15-17, 19-22, 29 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 8, it is suggested “derived” be amended to “obtained”. Otherwise, it is unclear what is retained in the derived product. It is unclear whether the cells and protoplasts are of the same generation as the plant part.
Claim 15 is an incomplete method claim because it does not result in producing a plant. It is suggested “A method of producing a watermelon plant” be amended to “A method of producing a watermelon seed” for consistency with the “seed” recitation in claim 16.

In claim 17, “The watermelon plant” should be amended to “A watermelon plant” because there is no antecedence for “The watermelon plant”.
	In claims 19e and 20, “conversion” should be inserted after “single locus” for proper antecedence. 
In claims 20, 22 and 29, “yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality” and “ripening” do not appear to be single gene traits, and Applicant does not disclose the structures of the genes for conferring these traits in watermelon. Moreover, the metes and bounds of these traits are unclear, or they are subjective terms not clearly defined by those skilled in the art. For example, it is not known what “storage properties” are desired. Additionally, in claim 29, it is unclear what traits are conferred by a mutation in the intense gene. It is suggested the traits set forth above be deleted.
In claims 20, 22 and 29, “enhanced” is a relative term lacking a comparative basis. 
In claim 33c, the two recitations of “a subsequent” should be amended to “the subsequent” for proper antecedence, referring to the progeny plant of step (b). 
	In claim 33d, “/or” should be deleted because both steps are necessary to produce a watermelon plant of the next generation.	
	Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(a)
6. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claims 20, 22 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	With regard to claims 20, 22 and 29, “yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality” and “ripening” do not appear to be single gene traits. For example, it is not known what gene(s) or gene mutation(s) confer the trait of “storage properties”, as storage properties may be affected by temperature, humidity, thickness of fruit epidermis, fruit sugars, ethylene production, CO2 levels, etc. Due to the complexity of these traits, they most likely involve multiple genes, rather than a single gene. Neither Applicant’s disclosure nor the state of the prior art teaches transgenes, mutations or single locus conversions for conferring these traits. It is unpredictable which gene(s) would produce these traits. Yield is further not enabled because the scope of yield encompasses every plant part and everything a plant produces, including biomass, DNA, sugars, proteins, oils, etc., which neither Applicant nor the state of the art has been able to achieve using a single gene or protein. intense gene for conferring a desired trait. The breadth of mutation encompasses any nucleotide change anywhere within the gene. The state of the prior art does not teach that any mutation in a gene would alter a plant’s trait. While one skilled in the art can readily mutate a gene, further guidance is necessary as to what mutation to make and what trait would result from such a mutation. Accordingly, Applicant has not enabled a transgene, single locus conversion or mutation for conferring an undisclosed desired trait or the above traits, and one skilled in the art would not be able to make and use the claimed invention without undue experimentation.
8. 	Claims 8, 16-18, 20, 22 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 8 and 16-18, the claimed embryo, seed and plants are at least F1 progenies of NUN 31814 WMW. NUN 31814 WMW is a hybrid [197], whereby its genome is heterologous at every locus. When NUN 31814 WMW is crossed with an unknown parent, it is unpredictable what genetic material its F1 progenies would inherit. It is also unpredictable what traits progenies of a selfed NUN 31814 WMW plant have, because of its heterozygosity at every locus. The specification does not disclose a representative number of F1 progenies of the deposited hybrid to allow 
	With regard to claims 20, 22 and 29, “yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality” and “ripening” do not appear to be single gene traits, and Applicant does not disclose the structures of the genes for conferring these traits. For example, it is not known what gene(s) or gene mutation(s) confer the trait of “storage properties”, as storage properties may be affected by temperature, humidity, thickness of fruit epidermis, fruit sugars, ethylene production, CO2 levels, etc. Due to the complexity of these traits, they most likely involve multiple genes, rather than a single gene. The state of the art does not teach a gene or a gene mutation for conferring these traits. It is unpredictable which gene(s) or gene mutation(s) would produce these traits. Additionally, traits conferred by a mutation in the intense gene are not adequately described. Applicant does not disclose the structures of the gene mutations and the resulting phenotypes of plants containing a mutation in said gene. Accordingly, the single locus conversions, transgenes and mutations for conferring these traits are not adequately described.
Conclusion
9.	Claims 1, 3, 4, 6, 7, 9, 10, 12-14, 24-27 and 30-32 are allowed. Claims 8, 15-22, 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/PHUONG T BUI/Primary Examiner, Art Unit 1663